Exhibit 10.21

 

LOGO [g135914g73t15.jpg]

March 6, 2015

Ian Massey, PhD

250 South Gordon Way

Los Altos, CA 94022

Dear Ian,

On behalf of StemCells, Inc., I am pleased to offer you the position of
President and Chief Operating Officer, on the following terms and conditions:

 

(1) Job Responsibilities. Unless otherwise agreed in writing, your first day of
employment will be on March 23, 2015. You will report directly to me and work at
our offices located at 7707 Gateway Blvd in Newark, California. Initially your
duties and responsibilities will include, but will not be limited to, oversight
and management of the following functions: (1) Preclinical and Clinical
Research, (2) Clinical Operations, (3) cGMP Manufacturing, (4) Regulatory
Affairs, (5) Quality Systems, and (6) Animal Services.

 

(2) Salary. Your base salary will be at the rate of $380,000 per year, paid
bi-weekly, every other Friday. In addition, you will be eligible for a bonus of
up to 40% of your annual base salary (calculated as of January 1 of the year for
which bonuses are awarded). Funding of the bonus program is at the discretion of
the Company’s Board of Directors and is based upon their evaluation of the
Company’s performance versus previously determined goals for the year. You will
be eligible for inclusion in the Bonus Plan for the 2015 fiscal year on a pro
rata basis, based on your performance from your date of hire through
December 31, 2015.

 

(3) Restricted Stock Units. Subject to approval by the Company’s Board of
Directors, you will be granted on your hire date Restricted Stock Units (“RSUs”)
under the Company’s 2012 Commencement Inventive Plan (the “2012 Plan”),
entitling you to receive seven hundred fifty thousand (750,000) shares of
Company common stock. These RSUs have performance based vesting tied to the
timely and successful conduct and completion of the Phase II clinical studies in
spinal cord injury and dry AMD with the opportunity to vest over three
years. See Attachment #1 for the specific goals and the vesting schedule. Upon
hire, you will receive an “Equity Award Agreement” under the 2012 Plan to
confirm the terms and conditions of these grants, including the fact that grants
under the 2012 Plan are subject in their entirety to the provisions of the 2006
Equity Plan such as continued employment to receive vested shares. A copy of the
Prospectus for the 2006 Equity Plan will be provided to you when your employment
begins. All grants under the “2012 Plan” are subject to shareholder notification
through a press release.

 

(4) Benefits. As an employee of StemCells, you will be eligible to participate
in a comprehensive benefits program which currently includes: medical, dental
and vision benefits for you and your dependents; term life insurance equivalent
to two times your

 

 

7707 Gateway Boulevard Newark, CA 94560 USA

T +1 (510) 456-4000 • F +1 (510) 456-4001

www.stemcellsinc.com



--------------------------------------------------------------------------------

annual base salary up to $800,000 plus an additional policy for $50,000; short
and long-term disability insurance; and a 401(k) savings plan and employer
match, which is currently made in Company stock. You will be eligible to
participate in these plans on the first of the month following your start date,
except that you may elect to participate in the 401(k) plan immediately. Details
of these benefit plans will be provided to you upon your employment. Your paid
time off (PTO) as a full-time employee will be 25 days (200 hours) per year,
accrued at a rate of 7.69 hours per pay period, up to the maximum accrual
permitted by Company policy. In addition, the Company currently offers eight
paid holidays per year.

 

(5) Employment Documentation; Fitness to Work. As a condition of employment with
StemCells, you will be required to: (1) sign and return both a copy of this
letter and a copy of the enclosed Employment Agreement, which prohibits among
other things the unauthorized use or disclosure of Company proprietary
information and requires the assignment of intellectual property (IP) rights to
any invention made by you as part of your work at StemCells; and (2) on or
before the first day of your employment, provide documents from the enclosed
List of Acceptable Documents which prove your identity and right to work in the
United States. You will also be expected to (i) abide by Company rules and
regulations, (ii) sign and comply with the Company’s Code of Ethics and Conduct,
Harassment Policy and Publication Policy, and (iii) acknowledge in writing that
you will read and comply with the Company’s Employee Handbook. You also must
sign and return at least one week before your first day of employment the
enclosed employment application and release authorization for a background
check. This offer is contingent on satisfactory completion of reference checking
by the Company.

You have an option to receive the Hepatitis B vaccine which is paid for by the
Company. A form to elect or decline the vaccine is enclosed. Please fill out the
form, sign and return it to me.

 

(6) Confidentiality. As a Company employee, you will be expected not to use or
disclose any confidential information, including trade secrets, of any former or
current employer or any other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former or current employer or other
person to whom you have an obligation of confidentiality. During our discussions
about your proposed job duties, you assured us that you would be able to perform
your responsibilities within the guidelines just described.

 

(7) At-Will Employment; Termination and Termination of Benefits. As set forth in
your Employment Agreement, your employment with StemCells will be on an at-will
basis and for an unspecified duration, which means that neither this Letter
Agreement nor any policy or procedure of StemCells (including the stock vesting
and other payments made to you by the Company over time based on your continued
employment with the Company), nor any verbal representation, shall confer any
right to continuing employment. Either you or StemCells may terminate your
employment relationship at any time with or without cause. In addition, the
Company expressly reserves the right to modify your compensation and benefits
from time to time as it deems necessary or advisable. In the event of
termination of your employment, you will not be entitled to any severance pay or
other benefits, damages or compensation of any kind, except as provided in this
Letter Agreement.



--------------------------------------------------------------------------------

If your employment with StemCells is involuntarily terminated without cause at
any time, you will be provided with salary continuation and benefits
continuation under COBRA from the date of termination until the date twelve
(12) months after the effective date of termination equal to the salary which
you were receiving at the time of such termination; payments shall be paid in
accordance with the Company’s standard payroll practices upon the receipt of a
signed general release of any claims, whether known or unknown, against the
Company and its agents.

If the event of a Company change of control and either (i) your employment is
involuntarily terminated, or (ii) you voluntarily terminate your employment
because your job responsibilities have been materially and adversely impacted as
a result of the change of control, you will be provided with salary continuation
and benefits continuation under COBRA from the date of termination until the
date twelve (12) months after the effective date of termination equal to the
salary which you were receiving at the time of such termination; payments shall
be paid in accordance with the Company’s standard payroll practices upon the
receipt of a signed general release of any claims, whether known or unknown,
against the Company and its agents.

If your employment is terminated for cause or you choose to resign without good
cause, you will not be entitled to any severance payments or other benefits.

This letter, which includes your Employment Agreement, supersedes all prior
discussions, agreements and writings with regard to your employment and any
related matters. The terms of this conditional offer can only be amended in a
written document signed by you and an officer of the Company.

Please indicate your acceptance of the terms and conditions of this conditional
employment offer by signing this letter and the enclosed Employment Agreement
and returning them both to me.

On behalf of the entire Company, I am delighted at the prospect of your joining
us as President and Chief Operating Officer, as we work together to deliver the
promise of this exciting technology to physicians and patients, while at the
same time creating value for our employees and shareholders alike. We truly
believe that you will greatly contribute to the success of StemCells, and we all
look forward to working with you.

Sincerely,

/s/ Martin McGlynn

Martin McGlynn

President and CEO

 

Enclosures:    Attachment #1: Corporate Milestones and Performance Based RSU
Milestones    Employment Agreement    List of Acceptable Documents    Form to
elect or decline Hepatitis B vaccine    Code of Ethics and Conduct    Release
Authorization    Employment Application



--------------------------------------------------------------------------------

I accept the foregoing conditional offer of employment on the terms and
conditions outlined above.

 

/s/ Ian Massey, D.Phil.

  March 8, 2015 Ian Massey, D.Phil.   Date